DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected because it is dependent on a canceled claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2015/0348712) in view of Banno (US 2006/0264317).
Regarding claim 1, LEE discloses a multi-layer ceramic electronic component (Fig. 1, 100), comprising: a multi-layer unit (Fig. 2, 150) including a functional unit including internal electrodes (Fig. 1, 121/122) laminated in a first 5direction (Fig. 1, T), and a pair of covers (Fig. 1, 160) that covers the functional unit from both sides in the first direction (Fig. 1), the multi-layer unit satisfying a relationship of (2*t2)/t1 ≥ 0.6, where t1 represents a dimension of the functional unit in the first direction and t2 represents 10a dimension of each of the pair of covers in the first direction (Fig. 2,  t2 = 100 μm [0081] and t1 = 300 μm {500-200 (top and bottom covers) [0146] = 0.667 which teaches the claim limitations); and a side margin (Fig. 3, 110) that covers the multi-layer unit in a second direction (Fig. 1, W) orthogonal to the first direction (Fig. 3), wherein multi-layer ceramic electronic component has a thickness dimension in the first direction (Fig. 1, T = 0.5mm [0146])), a dimension in the second direction (Fig. 1, W = 0.5mm [0146]), and a dimension in a third direction orthogonal to the first direction and the second direction (Fig. 1, L =1.0 mm [0146]).  
However, LEE fails to teach that the thickness dimension is equal to or smaller than half of a lateral dimension which is the dimension in the second direction of the dimension in the third direction, whichever is smaller, or T≤ ½ LD.
Banno teaches that thickness dimension is equal to or smaller than half of a lateral dimension which is the dimension in the second direction of the dimension in the third direction, whichever is smaller, or T≤ ½ LD ([0048] both width {3.2 mm} and length {4.5 m} are greater than double the thickness { 0.5 mm}).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Banno to the invention of LEE, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
25 Regarding claim 4, LEE, as modified by Banno, further teach that the thickness dimension is equal to or smaller than a quarter of the lateral 24dimension (Banno ([0048] both width {3.2 mm} and length {4.5 m} are greater than 4x the thickness { 0.5 mm}).  
Regarding claim 5, LEE, as modified by Banno, further discloses that end portions of the internal electrodes in the second direction are 5positioned within a range of 0.5 μm in the second direction (Fig. 3, all directly above and below each other).  
Regarding claim 11, LEE, as modified by Banno, further discloses that the t1 and the t2 are dimensions of parts in contact with the side margin (Fig. 1, active layer and cover layers would be in contact with side margin).  
Regarding claim 13, LEE, as modified by Banno, further discloses that each of the pair of covers is compositionally constituted by a single layer (Banno Fig. 1, shows that layers above and below 3A/3B can be a single layer).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2015/0348712) in view of Banno (US 2006/0264317) and further view of TANAKA et al (US 2017/0018363).
Regarding claim 6, LEE, as modified by Banno, further teaches that the functional unit includes a capacitance forming unit (Fig. 1).
However, LEE fails to teach that the side margin includes a larger amount of at least one of manganese or 10magnesium to be added than the amount in the capacitance forming unit.  
TANAKA teaches that the side margin (Fig. 6, 34) includes a larger amount of at least one of manganese or 10magnesium (Fig. 6, Mg) to be added than the amount in the capacitance forming unit (Fig. 6, 26).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TANAKA to the invention of LEE, in order to make the side margin portions less likely to crack (TANAKA [0014]).
Regarding claim 7, LEE, as modified by Banno, further teaches that the functional unit includes a capacitance forming unit (Fig. 1).
However, LEE fails to teach that the pair of covers includes a larger amount of at least one of manganese or 10magnesium to be added than the amount in the capacitance forming unit.  
TANAKA teaches that cover portions of a capacitance forming unit (Fig. 6, 34) includes a larger amount of at least one of manganese or 10magnesium (Fig. 6, Mg) to be added than the amount in the capacitance forming unit (Fig. 6, 26).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TANAKA to the invention of LEE, in order to make the cover portions less likely to crack (TANAKA [0014]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2015/0348712) in view of Banno (US 2006/0264317) and further view of KAYATANI et al (US 2015/0116899).
Regarding claim 12, LEE fails to teach the claim limitations. 
KAYATANI teaches that the thickness dimension is 0.11 mm or less (0.07-0.15 mm [0019]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KAYATANI to the invention of LEE, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Additional Relevant Prior Art:
ONOUE et al (US 2016/0240315) teaches relevant art in Fig. 1-4.
PARK et al (US 2019/0115153) teaches relevant art in Fig. 2.
TAKASHIMA et al (US 2015/0116898) teaches relevant art in [0050].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7, and 11-13 have been considered but are moot because the new ground of rejection does not rely on just the references, but included an additional references, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848